Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-4 in the reply filed on 10/18/2021 is acknowledged.  No reason(s) were provided for the traversal, and therefore the traversal is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/18/2021.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, line 3, “comprising” should read “comprising:”.
In claim 2, lines 6-7, “15a shortened exposure of the exposure area using 15the divided exposure time is performed” should read " 15a shortened exposure of the exposure area is performed using 15said exposure time divided by the brightening factor" for improved clarity.
In claim 3, lines 6-7, “15with the reduced intensity of the light source” should read " 15with said intensity of the light source divided by the brightening factor" for improved clarity.
In claim 4, line 7, “15inverse to” should read " 15an inverse of" for improved clarity.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 29-31, recite "the intensity that actually is effected for each picture element is the same for each picture element independent of the position in the exposure field ".  This term is not previously used and does not have proper antecedent basis, making it unclear what intensity is being referenced.  Furthermore, it is unclear whether this recitation references one of the other intensities recited in the claim, and if so, which intensity is being referenced.  For the purpose of examination, claim 1, lines 27-31, read on "a uniform basic intensity that is the same for each picture element independent of the position in the exposure field multiplied with the homogeniz30ing factor that is associated with each respective picture element".  Dependent claims fall herewith.
Claim 1, line 32, recites "an exposure area".  It is not clear whether the same or a different exposure area as the one recited earlier in the claim is being referenced, rendering the claim indefinite.   For the purpose of examination, claim 1, line 32, reads on "the exposure area".  Dependent claims fall herewith.
Claim 1, line 35, recites "the current exposure area".  This term is not previously used and does not have proper antecedent basis, making it unclear what is being referenced.   For the purpose of examination, claim 1, line 35, reads on "the exposure area".  Dependent claims fall herewith.
Claim 1, line 36, recites "the exposure intensities".  It is unclear whether this recitation references intensities recited earlier in the claim, and if so, which intensities is being referenced.  For the purpose of examination, claim 1, line 36, reads on "the exposure intensities determined by the uniform basic intensity multiplied with the homogenizing factor that is associated with each respective picture element and then multiplied with the brightening factor".  Dependent claims fall herewith.
Claim 1, lines 37-38, recites "the respective exposure area".  This term is not previously used and does not have proper antecedent basis, making it unclear what is being referenced.   For the purpose of examination, claim 1, lines 37-38, read on "the exposure area".  Dependent claims fall herewith.
Claim 3, line 4, recites "a exposure area".  It is unclear whether this recitation references the exposure area recited in the base claim or not.  For the purpose of examination, claim 3, line 4, reads on "the exposure area".
Claim 3, line 5, recites "by dividing it through the brightening factor".  It is unclear what operation is required by “dividing…through the brightening factor”.  For the purpose of examination, claim 3, line 5, reads on "by dividing said intensity of the light source by the brightening factor".
Claim 4, lines 2-3, recite "an exposure area".  It is unclear whether this recitation references the exposure area recited in the base claim or not.  For the purpose of examination, claim 3, lines 2-3, read on "the exposure area".
Claim 4, lines 7-8, recite "the imaging distortion".  This term is not previously used and does not have proper antecedent basis, making it unclear what is being referenced.   For the purpose of examination, claim 4, lines 7-8, read on "imaging distortion".  
Claim 4, line 10, recites "the imaging of the exposure unit onto the exposure area".  This imaging operation is not previously recited in this claim or the base claim and does not have proper antecedent basis, making it unclear what is being referenced.  Furthermore, it is not clear whether an imaging operation is required, or instead, a projecting of the exposure area operation is required.   For the purpose of examination, claim 4, line 10, reads on "the projection of the image of the exposure area onto the exposure area ".  
Claim Interpretation
The term “exposure unit” in the claims is not being treated under 35 U.S.C. 112(f), since the term is known in the additive manufacturing arts to denote structure, such as a laser or LED light sources and associated optics.
The term “control unit” in the claims is not being treated under 35 U.S.C. 112(f), since the term is known in the art to denote structure, such as a microprocessor, CPU, or computer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over John (US PG Pub 2010/0249979) in view of Toyooka (US PG Pub 2015/0002750) and Yoshida (US Patent 7,683,857).
Regarding claim 1, John teaches a method for layer-wise construction of a shaped body by stereolithographic solidification of photopolymerizable ma5terial in successive layers (abstract; paras. 0017, 0059; and sections cited below) comprising:
utilizing an exposure unit  (1, 2 in Fig. 7) for exposure within an exposure area having a layer contour that is predefined for each layer (para. 0062), 
wherein the exposure unit is configured for exposing a 10plurality of picture elements in a predetermined exposure field (para. 0062), 
wherein the exposure unit, controlled by a control unit (para. 0056), is configured to perform an exposure by selectively exposing picture elements which collectively define the ex15posure area having the predefined layer contour for each respective layer (para. 0062 and Fig. 6), and 
wherein the exposure unit is configured to generate exposure light for each picture element with adjustable exposure intensity between zero and a maximal intensity (referred to as light ouput adjustment in para. 0057), which 20exposure light is projected by imaging optics (2 in Fig. 7 and para. 0059) and including the SLM of para. 0062) to an associated picture element (as shown in Fig. 6), 

25wherein each picture element is associated with a homogenizing factor which is determined in advance (pixel-precise micro adjustment described in para. 0068) such that, when for the generation of exposure light, exposure intensities are used which for each picture element are determined by a uniform basic intensity that is the same for each picture element independent of the position in the exposure field (paras. 0075-0079 and as shown in Fig. 4) multiplied with the homogeniz30ing factor that is associated with each respective picture element (use of the compensation mask of Figs. 1-2 and per paras. 0048-0050 and claim 14 is implicitly an element by element multiplication operation).
John does not explicitly teach173P621- 21 - the control unit, before exposing an exposure area, determines a brightening factor as a ratio between the maximal intensity of the exposure unit and a maximal exposure intensity present in the exposure area, and the 5exposure unit uses the exposure intensities multiplied with the brightening factor for exposing the exposure area.
However, Toyooka teaches an exposure unit control method wherein before exposing an exposure area (step S220 in Fig. 6), the control unit determines a brightening factor (Gc in paras. 0050-0051 and step S210 in Fig. 6) as a ratio between the maximal intensity of the exposure unit and a maximal exposure intensity present in the exposure area (para. 0051), and the 5exposure unit uses the exposure intensities determined by the uniform basic intensity multiplied with the homogenizing factor that is associated with each respective picture element (S200 in Fig. 6; see also paras. 0049) and then multiplied with the brightening factor for exposing the exposure area (para. 0051).
Yoshida teaches an exposure unit control method similar to Toyooka’s wherein a brightening factor that is a ratio between the maximal intensity of the exposure unit and a maximal exposure intensity present in the exposure area (col. 2, lines 21-25) is used to provide dynamic range expansion (col. 1, lines 41-47 and col. 8, lines 39-46) without image quality loss (col. 8, line 43).
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 3, modifying John by Toyooka as presented in claim 1 above, implicitly provides the intended result of an intensity of a light source of the exposure unit that would be required for solidification of a layer in 20the exposure area without use of the brightening factor is reduced by dividing said intensity of the light source by the brightening factor. 
One of ordinary skill in the art would have been motivated to perform the exposure of the exposure area with said intensity of the light source divided by the brightening factor for the reasons given in the rejection of claim 1 above.
Regarding claim 4, John teaches wherein before performing the exposure of the exposure area an image of the exposure area is transformed, using predetermined transformation matrices (eg. matrix of Fig. 1), to a pre-distorted image which is utilized for controlling the exposure unit, 
wherein the predetermined transformation matrices perform a transformation that is an inverse of imaging distortion (eg. the vignetting of para. 0047) of imaging optics of the exposure unit such that the pre-distortion of the image of the exposure area is reversed by the projection of the image of the exposure area onto the exposure area (para. 0062) and is thereby cancelled (referred to as edge smoothing in Fig. 6, which removes the vignetting distortion).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over John (US PG Pub 2010/0249979) in view of Toyooka (US PG Pub 2015/0002750) and Yoshida (US Patent 7,683,857), as applied to claim 1 above, further in view of Lambrecht (US PG Pub 2017/0246797).
Regarding claim 2, John modifying John by Toyooka as presented in claim 1 above, implicitly provides an exposure time that would be required for solidification of a layer in the exposure area for an 
John, Toyooka, and Yoshida do not teach a shortened exposure of the exposure area is performed using 15said exposure time divided by the brightening factor.
However, it is well known in the stereolithographic and additive manufacturing arts that an increased exposure intensity, such as that obtained by multiplying the exposure intensities by a brightening factor, allows shortening of the exposure duration while still achieving curing of the build material, as taught, for example, by Lambrecht (para. 0061).
Thus, in view of Lambrecht’s teachings, it would have been obvious to one of ordinary skill in the art to modify the method of John, as modified by Toyooka, to use a shortened exposure of the exposure area performed using 15said exposure time divided by the brightening factor in order to predictably obtain the benefits of increased manufacturing speed and throughput derived from the use of shorter exposure durations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JIMMY R SMITH JR./Examiner, Art Unit 1745